DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 09/17/2021.  

Response to Arguments
 It is argued by the applicant that ITO does not disclose “the light diffusion layer being a single layer directly in contact with a top surface of each of the at least two LED bare chips”.
However, the examiner is not persuaded because using broadest and reasonable interpretation, ITO discloses that the light diffusion layer (combination of elements 2 and 4) being a single layer because the combination of elements 2 and 4 is of one thickness as layer means thickness laid or lying over and single mean one, and combination of elements 2 and 4 is directly in contact with a top surface of each of the at least two LED bare chips. Note the light diffusion layer (combination of elements 2 and 4) comprises more than one element, but the light diffusion layer (combination of elements 2 and 4) is a single layer because the combination of elements 2 and 4 is of one thickness as layer means thickness laid or lying over and single mean one.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITO et al. 20110309384.

    PNG
    media_image1.png
    466
    919
    media_image1.png
    Greyscale


Regarding claim 1, fig. 4 of ITO discloses an LED module comprising: 
a substrate 6; 
at least two LED bare chips 5 mounted on the substrate; 

at least one color conversion sheet (par [0061] - a wavelength conversion layer 1 which contains phosphor material) formed on the light diffusion layer and including a phosphor, 
wherein the light diffusion layer (combination of 2 and 4) is configured to transmit the light emitted from the at least two LED bare chips to a region in which the at least one color conversion sheet 1 does not correspond to the at least two LED bare chips (region in between 5 where 2 and 4 is in between 5 and see fig. 1 and par [0032] for explanation of fig. 1), the light diffusion layer being a single layer (one thickness as layer means thickness laid or lying over and single mean one) directly in contact with a top surface of each of the at least two LED bare chips.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.







/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829